THOMPSON, J.,
dissenting
The majority, in my opinion, has misconstrued 49 C.F.R. § 1036* and the case of In Re Chicago, Milwaukee, St. Paul & Pacific Railroad, 632 F.2d 45 (7th Cir. 1980).
The majority opinion states:
*175VCR had no property interest in the funds, and the car owners, as to those funds, were unsecured creditors of the railroads that sublet the cars. As unsecured creditors, they are entitled to the funds paid by those railroads to the General Receiver, subject to expenses and management fees payable by contract to Railvest.
This ignores the economic realities of the transactions. The railroad cars were ostensibly the property of VCR; they carried its markings and earned additional compensation because of their affiliation with VCR. Further, the sight draft drawn by Virginia Central Railway bore this legend, “FOR CAR HIRE . . . EARNED ON VA. CENT. XFCARS.”
I believe that the attaching creditor or lien creditor of VCR had a right to subject these funds to its judgment and the lower court erred to this extent.

 Each common carrier by railroad subject to the Interstate Commerce Act shall pay to the owning railroads, ... the additional per diem charges set forth in § 1036.2 on all box cars and gondola cars shown below, while in the possession of non-owning railroads and subject to per diem rules.